 



EXHIBIT 10.1
FORM OF EMPLOYEE RESTRICTED STOCK UNIT AGREEMENT
     AGREEMENT made as of the [  ] (the “Grant Date”), by and between The Pepsi
Bottling Group, Inc., a Delaware corporation having its principal office at One
Pepsi Way, Somers, New York 10589 (“PBG”), and [  ] (“you” or the “Grantee”).
W I T N E S S E T H:
     WHEREAS, the Board of Directors of PBG (the “Board”) has approved PBG’s
Long Term Incentive Plan (the “Plan”), for the purposes and subject to the
provisions set forth in the Plan; and
     WHEREAS, the Compensation and Management Development Committee of the Board
or its delegate (the “Committee”) (which is authorized to administer the Plan)
has decided to grant you an award of restricted stock units as described herein
pursuant to the Plan (the “Restricted Stock Units”); and
     WHEREAS, the Restricted Stock Units are to be evidenced by an Agreement in
such form and containing such terms and conditions, as the Committee shall
determine;
     NOW, THEREFORE, it is mutually agreed as follows:
     1. Grant. In consideration of your remaining in the employ of PBG, or one
of its direct or indirect subsidiaries (collectively, the “Company”), PBG hereby
grants to you, on the terms and conditions set forth herein, an aggregate of [ 
] Restricted Stock Units subject to, and in accordance with, the terms set forth
in this Agreement.
     2. Lapse of Restrictions. Subject to the terms and conditions set forth
herein, your Restricted Stock Units shall become fully vested on [        ]
[subject to achievement of one or more pre-established performance condition(s)
permitted by the Plan] so long as you remain an employee of the Company through
such date and shall be payable as soon as practicable [after such date] [[or
alternatively] following a period of [insert period] after such date]; provided,
however, that if your employment terminates as a result of your [Retirement (as
defined below [and provided the performance condition(s) is (are) met]),] Total
Disability (as defined below), or death, then you, or in the event of your
death, your legal representative (or any person to whom the Restricted Stock
Units may be transferred by will or the applicable laws of descent and
distribution), shall be vested as of the date of such employment termination
with a portion of the Restricted Stock Units which is in proportion to your
active service during the period commencing on the Grant Date and ending on
[        ] and such vested portion of Restricted Stock Units shall be paid as
soon as practicable after such accelerated vesting date (except as provided in
Section 9)[; and provided further, however, that with respect to Restricted
Stock Units that are not subject to section 409A of the Internal Revenue Code of
1986 as amended (the “Code”), if you become eligible for Retirement (as defined
below) during the vesting period, then with respect to each calendar year during
the vesting period after you become eligible for Retirement, the portion of
Restricted Stock Units that would have vested had you retired on the last day of
such calendar year shall vest as of such day and shall be paid to you within two
and one-half months following the end of such calendar year, solely to the
extent that nonpayment would cause the Restricted Stock Units to be subject to
section 409A of the Code.] Notwithstanding anything herein to the contrary
(except as provided in Section 16 hereof), unless otherwise determined by the
Committee, no Restricted Stock Units shall become vested after the date your
employment with the Company terminates.
     3. Payment. Restricted Stock Units that vest and become payable shall be
settled in shares of PBG Common Stock [[or alternatively], cash]. You shall
receive one share of PBG Common Stock for each vested Restricted Stock Unit. Any
amount that the Company may be required to withhold upon the settlement of
Restricted Stock Units and/or the payment of dividend equivalents in respect of
applicable foreign, federal (including FICA), state and local taxes, must be
paid in full at the time of the issuance of shares. The Company may, in its
discretion, establish procedures to ensure

 



--------------------------------------------------------------------------------



 



proper withholding of applicable taxes, which may include issuance of the number
of shares remaining net of the minimum withholding obligation.
     4. Dividend Equivalents. During the vesting period and any deferral period,
you shall accumulate dividend equivalents with respect to the Restricted Stock
Units, which dividend equivalents shall be paid in cash (without interest) to
you only if and when the applicable Restricted Stock Units vest and become
payable. Dividend equivalents shall equal the dividends actually paid with
respect to PBG Common Stock during the vesting period and any deferral period.
     5. Misconduct. If the Committee or its delegate determines that the Grantee
has committed “Misconduct” at any time prior to, or within twelve months after,
the payment of any Restricted Stock Units, then the Committee may, in its sole
discretion: (i) cancel any outstanding Restricted Stock Units and/or
(ii) require the Grantee to pay to the Company the value of any Restricted Stock
Units which was paid within the twelve month period immediately preceding the
date of such cancellation (or if there is no cancellation, the date on which
such claim for payment is made). The Grantee commits Misconduct if the Committee
or its delegate determines that the Grantee: (a) violated any agreement between
the Company and the Grantee, including but not limited to a violation relating
to the disclosure of confidential information or trade secrets, the solicitation
of employees, customers, suppliers, licensors or contractors, or the performance
of competitive services; (b) engaged in any act which is considered by the
Committee to be contrary to the Company’s best interests, including, but not
limited to, recruiting or soliciting employees of the Company; (c) violated the
Company’s Code of Conduct or engaged in any other activity which constitutes
gross misconduct; (d) engaged in unlawful trading in the securities of PBG or of
any other company based on information gained as a result of his or her
employment with the Company; (e) disclosed to an unauthorized person or misused
confidential information or trade secrets of the Company; (f) made any statement
(whether written, oral or electronic), or conveyed any information about the
Company which is disparaging or which reflects negatively upon the Company
unless required by law or pursuant to a Company policy; or (g) Competed (as
defined below) with the Company. This paragraph shall also apply if the Grantee
commits Misconduct after his or her employment with the Company terminates.
     6. Adjustment for Change in Common Stock. In the event of (a) any change in
the outstanding shares of PBG Common Stock by reason of any split, stock
dividend, recapitalization, merger, reorganization, consolidation, combination
or exchange of shares, (b) any separation of a corporation (including a spin-off
or other distribution of assets of the Company to its shareholders), (c) any
partial or complete liquidation, or (d) other similar corporate change, such
equitable adjustments shall be made in your Restricted Stock Unit award as the
Committee determines are necessary and appropriate, including, if necessary, an
adjustment in the maximum number or kind of shares subject to the Restricted
Stock Unit award (including the conversion of shares subject to the Restricted
Stock Unit award from PBG Common Stock to stock of another entity). Such
adjustment shall be conclusive and binding for all purposes of the Plan and this
Agreement.
     7. Registration, Listing and Qualification of Shares. The Restricted Stock
Units shall be subject to the requirements that if, at any time, the Committee
determines that the registration, listing or qualification of shares covered
hereby upon any securities exchange or under any foreign, federal, state or
local law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in conjunction with, the granting
of the Restricted Stock Units, no shares shall be issued until such
registration, listing, qualification, consent or approval shall have been
effected or obtained free of any condition not acceptable to the Committee. The
Committee may require that you make such representations

 



--------------------------------------------------------------------------------



 



and agreements and furnish such information as the Committee deems appropriate
to assure compliance with or exemption from the foregoing or any other
applicable legal requirement, and may cause the certificate or certificates
issued to you to bear a legend indicating the existence of any restriction
resulting from such representations or agreements.
     8. Nontransferability. Unless the Committee specifically determines
otherwise, the Restricted Stock Units are personal to the Grantee and shall not
be transferable or assignable, other than by will or the laws of descent and
distribution, and any such purported transfer or assignment shall be null and
void.
     9. Definitions. As used in this Agreement, the following terms shall have
the meanings set forth below:
          (a) “Competed” shall mean (i) worked for, managed, operated,
controlled or participated in the ownership, arrangement, operation, or control
of, or be connected with or served on the board of directors of any company or
entity which engages in the production, marketing or sale of any product or
service produced, marketed or sold by the Company; or (ii) any action or
omission which is injurious to the Company or which diverts customers or
suppliers from the Company.
          [(b) “Retirement” shall have the meaning (i) used in the PBG Salaried
Employees Retirement Plan (the “Retirement Plan”), as then in effect, whether it
occurs (without limitation) on the Grantee’s Early Retirement Date, Normal
Retirement Date or Late Retirement Date (each as defined in the Retirement
Plan), or (ii) in the absence of such Retirement Plan being applicable to the
Grantee, as determined by the Committee in its sole discretion.]
[Notwithstanding the preceding sentence, if the Restricted Stock Units are
covered by section 409A of the Code, then for purposes of determining the time
of payment (but not vesting), Retirement shall not be deemed to occur unless the
Grantee has incurred a “separation from service,” as that term is defined in
Code section 409A, and the age and service requirements for Retirement shall be
those specified under the Retirement Plan on the Grant Date (and these shall
apply without regard to whether the Retirement Plan is applicable to the
Grantee). If a Retirement occurs for vesting at a time when Retirement has not
occurred for payment, payment will be made as soon as practicable after the date
payment would have been made if the Grantee had remained in employment until
vesting without regard to Retirement. If the Grantee is a “key employee” within
the meaning of Code section 409A, the time of payment that is related to
Retirement will be delayed as required by Code section 409A.]
          (c) “Total Disability” shall mean becoming totally and permanently
disabled, as determined for purposes of the Company’s Long Term Disability Plan
(or in the absence of such Disability Plan being applicable to the Grantee, as
determined by the Committee in its sole discretion). [Notwithstanding the
preceding sentence, if the Restricted Stock Units are covered by Code section
409A, then for purposes of time of payment but not for vesting “Total
Disability” shall mean becoming “disabled” within the meaning of Code section
409A(a)(2)(C).
     If a Disability occurs for vesting at a time when Disability has not
occurred for payment, payment will be made as soon as practicable after the date
payment would have been made if the Grantee had remained in employment until
vesting without regard to Disability. ]
          (d) “Change in Control” shall mean the occurrence of an event
described in the Plan.

 



--------------------------------------------------------------------------------



 



     10. Notices. Any notice to be given to PBG under the terms of this
Agreement shall be addressed to PBG’s Executive Compensation Group at One Pepsi
Way, Somers, New York 10589, or such other address as PBG may hereafter
designate to the Grantee. Any such notice shall be deemed to have been duly
given when personally delivered, addressed as aforesaid, or when enclosed in a
properly sealed envelope or wrapper, addressed as aforesaid, and deposited,
postage prepaid, with the federal postal service.
     11. Binding Effect.
          (a) This Agreement shall be binding upon and inure to the benefit of
any assignee or successor in interest to PBG, whether by merger, consolidation
or the sale of all or substantially all of PBG’s assets. PBG will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of PBG to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that PBG would be required to perform it if no such succession
had taken place.
          (b) This Agreement shall be binding upon and inure to the benefit of
the Grantee or his legal representative and any person to whom the Restricted
Stock Unit award may be transferred by will or the applicable laws of descent
and distribution.
     12. No Contract of Employment; Agreement’s Survival. This Agreement is not
a contract of employment, nor does it impose on the Company any obligation to
retain the Grantee in its employ. This Agreement shall survive the termination
of the Grantee’s employment for any reason.
     13. Amendment; Waiver. No provision of this Agreement may be amended or
waived unless agreed to in writing and signed by the Committee, and no such
amendment or waiver shall cause the Agreement to violate Code section 409A. Any
such amendment to this Agreement that is adverse to the Grantee shall not be
effective unless and until the Grantee consents, in writing, to such amendment
(provided that any amendment that is required to comply with Code section 409A
shall be effective without consent unless the Grantee expressly denies consent
to such amendment in writing). The failure to exercise, or any delay in
exercising, any right, power or remedy under this Agreement shall not waive any
right, power or remedy which the Company has under this Agreement.
     14. Severability or Reform by Court. In the event that any provision of
this Agreement is deemed by a court to be broader than permitted by applicable
law, then such provision shall be reformed (or otherwise revised or narrowed) so
that it is enforceable to the fullest extent permitted by applicable law. If any
provision of this Agreement shall be declared by a court to be invalid or
unenforceable to any extent, the validity or enforceability of the remaining
provisions of this Agreement shall not be affected.
     15. Prospectus. The Grantee consents to receive copies of the Plan, the
Plan Prospectus and other Plan information, including, if applicable,
information prepared to comply with laws outside the United States, from the
Company’s employee intranet at http:\\.execcomp.pbg.pvt, following the receipt
of the Restricted Stock Unit Agreement. The Grantee also consents to receive
stockholder information, including copies of any annual report, proxy and
Form 10K, from the investor relations section of the PBG web site at
www.pbg.com. The Grantee acknowledges that this consent may be withdrawn only by
written notice in accordance with Section 10, which notice may be given at any
time, and that written copies of the Plan, Plan Prospectus, other Plan
information and stockholder information are available by written request to the
Company secretary.

 



--------------------------------------------------------------------------------



 



     16. Plan Controls. The Restricted Stock Unit award and the terms and
conditions set forth herein are subject in all respects to the terms and
conditions of the Plan and any operating guidelines or other policies or
regulations which govern administration of the Plan (“Plan Guidelines”), which
shall be controlling, except to the extent this Agreement is more restrictive
than is required under the Plan or Plan Guidelines and except to the extent
provided in this Section 16. [Notwithstanding Section 4(c)(i) of the Plan, a
Company approved transfer to an allied organization shall not result in
immediate vesting, but employment with the allied organization shall be treated
as employment with the Company for purposes of vesting.] If the Restricted Stock
Units are covered by Code section 409A, then notwithstanding Section 9 of the
Plan, payment of the Restricted Stock Units shall not be accelerated in
connection with any change in control that is not a change event described in
Code section 409A(a)(2)(A)(v). PBG reserves its rights to amend or terminate the
Plan at any time without the consent of the Grantee; provided, however, that the
Restricted Stock Unit award outstanding under the Plan at the time of such
action shall not be adversely affected thereby and such amendment shall not
cause the Agreement to violate Code section 409A. All interpretations or
determinations of the Committee or its delegate shall be final, binding and
conclusive upon the Grantee (and his legal representatives and any recipient of
a transfer of the Restricted Stock Unit award) on any question arising hereunder
or under the Plan, the Plan Guidelines or other policies or regulations which
govern administration of the Plan.
     17. Rights to Future Grants. By entering into this Agreement, the Grantee
acknowledges and agrees that (i) the award and acceptance of Restricted Stock
Units pursuant to this Agreement does not entitle the Grantee to future grants
of stock options or other awards in the future under the Plan or any other plan;
(ii) the Plan is established voluntarily by the Company, is discretionary in
nature, and may be modified, amended or terminated by the Company at any time
unless otherwise provided in the Plan or in this Agreement; (iii) this
Restricted Stock Unit award is not part of normal or expected compensation or
salary for any purposes, including, but not limited to calculating any
severance, termination, redundancy, bonuses, retirement payments or similar
payment insofar as permitted by law; (iv) no claim or entitlement to
compensation or damages shall arise from termination or diminution in value of
this Restricted Stock Unit award resulting from the termination of Grantee’s
employment by the Company.
     18. Compliance with Law. The Grantee further agrees to seek all necessary
approval under, make all required notifications under and comply with all laws,
rules and regulations applicable to the ownership of stock options, rights and
stock and the payment of the Restricted Stock Units, including, without
limitation, currency and exchange laws, rules and regulations.
     19. Data Transfer. By accepting the Restricted Stock Units, the Grantee has
voluntarily consented to the collection, use, processing and transfer of
personal data about the Grantee, including the Grantee’s name, home address and
telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, and details of the
Restricted Stock Units and all other equity awards from the Company for the
purpose of managing and administering the Plan (“Plan Administration Data”). The
Company will transfer Plan Administration Data internally as necessary for the
purpose of implementation, administration and management of the Grantee’s
participation in the Plan, and PBG and any subsidiary included in the Company
may each further transfer Plan Administration Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan, including the transfer of Plan Administration Data within and outside
of the Grantee’s country of residence.
     20. Governing Law and Documents. This Agreement shall be governed by,
construed and enforced in accordance with the laws of the state of Delaware,
without giving effect to conflict of laws principles. If the Grantee has
received this or any other document related to the

 



--------------------------------------------------------------------------------



 



Plan translated into a language other than English (and if the translated
version is different than the English version), the English version will control
in all cases.
     Please indicate your understanding and acceptance of the foregoing by
signing and returning a copy of this Agreement.

            The Pepsi Bottling Group, Inc.

BY:
                       

I confirm my understanding of the foregoing
and accept the Restricted Stock Unit award described above subject
to the terms and conditions described herein.

     
 
Grantee
   

 